PALMORE, Judge
(concurring).
Section 6 of the Kentucky Constitution is not in issue in this case except as it is involved in the argument (not made by any party) that the action here is not one to contest an election or to determine the winner of an election but is one to enforce the constitutional requirement of free and equal elections. The majority opinion holds *505simply that an individual citizen or voter cannot enforce Section 6 through the means of an action to declare invalid an election previously held for a public office. The opinion does not hold that Section 6 applies only to public issues and not to elections for public offices. There is of course nothing in Baker v. Carr, 369 U.S. 186, 82 S.Ct. 691, 7 L.Ed.2d 663, or in Powell v. McCormack, 395 U.S. 486, 89 S.Ct. 1944, 23 L.Ed. 2d 491, that purports to recognize in a citizen or voter the right to bring an action to adjudge invalid an election previously held for a public office. Baker v. Carr dealt with the right of action to insure future voting rights. Powell v. McCormack had nothing to do with elections.
The constitutionality of KRS 83.060 likewise is in issue only to the limited extent that the plaintiffs in the action below maintain the section is unconstitutional if it is construed to exclude court jurisdiction of an action to have an election declared void, as distinguished from an action to determine the winner of the election. The plaintiffs below do not contend that city legislative bodies may not be given exclusive authority to determine the elections of their members. The majority opinion holds only that the authority of the city legislative body includes the power to determine that there is no winner, by reason of invalidity of the election, as well as the admitted power to declare a winner. There was no occasion in this case for the court to repass on the validity of the basic grant of power to city legislative bodies to determine the elections of their members, which had been expressly decided in Jackson v. Randolph, Ky., 311 S.W.2d 541, and implicitly accepted in a long line of previous decisions. Had the question been in issue, I would have been impelled to give most serious consideration to the fact that for 80 years under the present constitution of Kentucky city legislative bodies have been recognized to have the authority in question.
REED, J., joins in this concurring opinion.